DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:  Any application numbers listed in the disclosure should be updated to reflect their patent status (e.g., pending, patented, abandoned, etc.) and publication numbers should be provided for an applications that have been published.  Specifically, paragraph [e.g., 0001] of the disclosure requires correction.  Furthermore, IF any references to attorney docket numbers appearing therein should be removed.  Appropriate correction is required.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1, 8 & 15 are directed to the same invention as that of claims 1, 11 & 16 of commonly assigned U.S Patent 10/751528. Under 35 U.S.C. 101, more than one patent may not be issued on the same invention.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411). The applicant should amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stancer et al. (US 2008/0183235).
Stancer et al. discloses;

1. An implantable electronic device comprising (e.g., element 10) : a connector adapted to receive a lead end; and
a conductor coupled to the connector, the conductor comprising a first conductor segment and a second conductor segment offset from the first conductor segment (e.g., via the disclosed elongated conductors 

2. The implantable electronic device of claim 1, wherein the connector has a profile and each of the first conductor segment and the second conductor segment are shaped to conform to the profile of the connector [e.g., 0041].

3. The implantable electronic device of claim 1, wherein the first conductor segment and the second conductor segment are substantially flat (e.g., see Fig 1).

4. The implantable electronic device of claim 1, wherein the conductor comprises a forked terminal portion including each of the first conductor segment and the second conductor segment such that the first conductor segment and the second conductor segment extend parallel to each other [e.g., 0041].

5. The implantable electronic device of claim 1, wherein the conductor comprises a common segment, the first conductor segment and the second conductor segment forming a junction at the common segment {e.g., [0041] & (Fig 1)}.




7.  The implantable electronic device of claim 1, wherein the connector is one of a connector block and a terminal block (e.g., via the disclosed header portion 12 and shroud assembly 14 and conductor segment 20 [0032]).

8.  A header for an implantable electronic device, the header comprising: a connector adapted to receive a lead end; and a conductor coupled to the connector, the conductor comprising a first conductor segment and a second conductor segment offset from the first conductor segment, wherein:
the first conductor segment is mechanically and electrically coupled to a first location of the connector by a first resistance weld joint, and the second conductor segment is mechanically and electrically coupled to a second location of the connector by a second resistance weld joint {e.g., [0034]-[0036], [0041] & (Figs 1-2 & 5-6)}.

9. The header of claim 8, wherein the connector has a profile and each of the first conductor segment and the second conductor segment are shaped to conform to at least a portion of the profile of the connector [e.g., 0041].

10. The header of claim 8, wherein the first conductor segment and the second conductor segment are substantially flat (e.g., see Fig 1).



12. The header of claim 8, wherein the conductor comprises a common segment, the first conductor segment and the second conductor segment forming a junction at the common segment {e.g., [0041] & (Fig 1)}.

13. The header of claim 12, wherein the first conductor segment is aligned with the common segment and the second conductor segment extends from an offshoot of the common segment and extends parallel to the first conductor segment {e.g., [0041] & (Fig 1)}.

14. The implantable electronic device of claim 8, wherein the connector is one of a connector block and a terminal block (e.g., via the disclosed header portion 12 and shroud assembly 14 and conductor segment 20 [0032]).

15. A method of manufacturing a header of an implantable electronic device, the header including a header connector assembly adapted to receive a proximal lead end of an implantable medical lead, the header connector assembly including a connector assembly including a connector, the method comprising: abutting a first conductor segment of a conductor against a first location of the connector,
abutting a second conductor segment against a second location of the connector, the second location offset from the first location; and resistance welding each of the first conductor segment and the second conductor segment to the connector by passing a current between a first electrode in contact with the first conductor segment and a second electrode in contact with the second conductor segment such that 

16. The method of claim 15 further comprising conforming each of the first conductor segment and the second conductor segment to at least a portion of a surface of the connector {e.g., [0041] & (Fig 1)}.

17. The method of claim 15, wherein the first conductor segment and the second conductor segment are substantially flat (e.g., see Fig 1).


18. The method of claim 15, wherein the conductor comprises a forked terminal portion including each of the first conductor segment and the second conductor segment such that the first conductor segment and the second conductor segment extend parallel to each other [e.g., 0041].

19. The method of claim 15, wherein the connector is one of a connector block and a terminal block {e.g., [0032] & (Fig 1)}.

20. The method of claim 15 further comprising coupling the header to a housing of an implantable electronic device, wherein coupling the header to the housing comprises coupling the conductor to a feedthrough of the housing {e.g., [0032]-[0034] & (Fig 1)}.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792